DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Benefit of priority under 35 U.S.C. 371 is acknowledged and accepted.
Preliminary Amendment
Cancellation of Claims 1-22 in the submission filed 5/24/2019 is acknowledged and accepted.
New Claims 23-44 are acknowledged and accepted.
The amendments to the Abstract are acknowledged and accepted. 
Pending Claims are 23-44. 
Drawings
The drawings with 12 Sheets of Figs. 1-20B received on 5/24/2019 are acknowledged and accepted.  
Claim Objections
Claims 34-38, objected to because of the following informalities:  
Claims 34,36 recite “the light transmitter” in line 5. There is insufficient antecedent basis for this limitation. Examiner suggests –the light transmissive part--.
Claims 35,37-38 are dependent on Claims 34,36 and hence inherit their deficiencies. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-38,43, as best understood,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites “the predetermined wavelength includes two wavelengths”. It is not clear how one wavelength can have two wavelengths. For the purpose of examination, the predetermined wavelength is considered to be a “predetermined wavelength range”.
Claim 35 is dependent on Claim 34 and hence inherit its deficiencies.
Claim 36 recites “the predetermined wavelength includes three or more wavelengths”. It is not clear how one wavelength can have three or more wavelengths. For the purpose of examination, a predetermined wavelength is considered to be a “predetermined wavelength range”.
Claims 37-38 are dependent on Claim 36 and hence inherit its deficiencies.
Claim 43 recites the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-25,42,43, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al (US 2018/0229534 A1, hereafter Suzuki).

Regarding Claim 23, Suzuki teaches (fig 1-3B) a light modulation element (hologram structure 10, p58, lines 1-9) comprising an optical member (hologram layer 1, vapor deposition layer 2, p58, lines 1-9, adhesive layer 3, transparent substrate 3, p59, lines 1-4), the optical member (hologram layer 1, vapor deposition layer 2, p58, lines 1-9, adhesive layer 3, transparent substrate 3, p59, lines 1-4) comprises: 
a light control part (hologram forming region 11, p58, lines 1-9) to reflect (reflection type hologram forming region 11, p58, lines 1-9) or absorb light in a predetermined wavelength (ƛ is the wavelength of diffracted light, p97, lines 1-2) and to pass through light in other than the predetermined wavelength (ƛ is the wavelength of diffracted light, 
a light transmissive part (the region on hologram structure 10 not occupied by the hologram forming region 11 is transmissive as the substrate 4, adhesive layer 3, vacuum deposition layer 2 are transparent, p59, lines 1-4, p122, lines 1-2) to pass through light in at least the visible light range (white light from point light source 20 is transmitted through the region not having the hologram forming region 11) including the predetermined wavelength (ƛ is the wavelength of diffracted light, p97, lines 1-2) .

Regarding Claim 24, Suzuki teaches the light modulation element of claim 23, wherein the reproduction reference image (desired optical image, p58, lines 1-7, reproducing an optical image, p61, lines 1-6)  is a Fourier-transformed image (Fourier transform hologram, p61, lines 1-4) of the original image (optical image, p61, lines 1-6, , original image, p72, lines 1-4).

Regarding Claim 25, Suzuki teaches the light modulation element of claim 23, wherein the optical member (hologram layer 1, vapor deposition layer 2, p58, lines 1-9, adhesive 

Regarding Claim 42, Suzuki teaches the information recording medium (hologram structure 10, p58, lines 1-9 with an image displaying layer, p14, lines 1-3) comprising the light modulation element (hologram structure 10, p58, lines 1-9) of claim 23.

Regarding Claim 43, Suzuki teaches the information recording medium (hologram structure 10, p58, lines 1-9 with an image displaying layer, p14, lines 1-3)  of claim 42, wherein the original image (reproducing an optical image, p61, lines 1-6, original image, p72, lines 1-4) includes information such as a letter (letter as in fig 3B), a symbol and a pattern.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26,27,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 2018/0229534 A1, hereafter Suzuki) and further in view of Jannson et al (US 5153670 A, hereafter Jannson) and Eto et al (US 2007/0070477A1, of record).

Regarding Claim 26, Suzuki teaches the light modulation element of claim 25.
	However Suzuki does not teach
	wherein the optical member makes an observer visually perceive a reproduced optical image of a color of the predetermined wavelength when a point light source is observed through a predetermined region including the interference fringe in the hologram recording layer from a normal direction to the optical member in a state where light in a predetermined wavelength range including the predetermined wavelength is incident from the point light source on the predetermined region, and makes an observer visually perceive a reproduced optical image of a color of a shorter wavelength than the predetermined wavelength when the point light source is observed through the predetermined region from a direction oblique to the normal direction.
	Suzuki and Jannson are related as reproducing optical images.
	Jannson teaches (fig 9A-D,14)
wherein the optical member (holographic plate, col 12, lines 39-51) makes an observer visually perceive a color of the predetermined wavelength (green col 12, lines 47-51, green is the Bragg wavelength of the holographic plate) from a normal direction (observed by looking straight on, col 12, lines 40-51) to the optical member (holographic plate, col 12, lines 39-51)  in a state where light in a predetermined wavelength range (white light range) including the predetermined wavelength (when the holographic plate is observed, white light is falling on it and white light include the Bragg wavelength of 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki to include the teachings of Jannson such that wherein the optical member makes an observer visually perceive a color of the predetermined wavelength when a light source is observed through a predetermined region including the interference fringe in the hologram recording layer from a normal direction to the optical member in a state where light in a predetermined wavelength range including the predetermined wavelength is incident from the light source on the predetermined region, and makes an observer visually perceive a color of a shorter wavelength than the predetermined wavelength when the light source is observed through the predetermined region from a direction oblique to the normal direction Jannson for the purpose of utilizing a volume hologram operating 
	However Suzuki-Jannson do not teach

the optical member makes an observer visually perceive a reproduced optical image of when a point light source is observed through a predetermined region including the interference fringe in the hologram recording layer.
	Suzuki-Jannson and Eto are related as optical members.
	Eto teaches (fig 1,3B),
the optical member (hologram observation sheet, p60, lines 1-3) makes an observer (303) visually perceive a reproduced optical image (optical image 306, p88, lines 1-7) when a point light source (point light source 305) is observed through a predetermined region (region in front of the observer 303) including the interference fringe (fringes of Fourier transform hologram area, p88, lines 1-7) in the hologram recording layer (image transforming layer 2, p88, lines 1-7).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki-Jannson to include the teachings of Eto such that the optical member makes an observer visually perceive a reproduced optical image when a point light source is observed through a predetermined region including the interference fringe in the hologram recording layer for the purpose of providing a hologram observation sheet which can be bonded to various members and can be used as a decorative or advertising member (p60, lines 1-8).
	
Regarding Claim 27, Suzuki teaches the light modulation element of claim 25. 

	wherein the optical member makes an observer visually perceive a reproduced optical image of a color of the predetermined wavelength when a point light source is observed through a predetermined region including the interference fringe in the hologram recording layer from a direction oblique to a normal direction to the optical member in a state where light in a predetermined wavelength range including the predetermined wavelength is incident from the point light source on the predetermined region, and makes an observer visually perceive a reproduced optical image of a color of a longer wavelength than the predetermined wavelength visually perceived when the point light source is observed through the predetermined region from a direction closer than the oblique direction to the normal direction.
	Suzuki and Jannson are related as reproducing optical images.
	Jannson teaches (fig 9A-D,14)
wherein the optical member (holographic plate, col 12, lines 39-51) makes an observer visually perceive a color of the predetermined wavelength (blue col 12, lines 47-51, blue is the Bragg wavelength of the holographic plate for angles other than normal incidence, blue shift or shorter wavelengths, col 12, lines 40-51) from a direction oblique to a normal direction (observed by looking at angles and not straight on, col 12, lines 40-51) to the optical member (holographic plate, col 12, lines 39-51)  in a state where light in a predetermined wavelength range (white light range) including the predetermined wavelength (blue col 12, lines 47-51, blue is the Bragg wavelength of the holographic plate for angles other than normal incidence, blue shift or shorter wavelengths, col 12, lines 40-51) is incident from the light source (sunlight) on the predetermined region (a 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki to include the teachings of Jannson such that wherein the optical member makes an observer visually perceive a reproduced optical image of a color of the predetermined wavelength when a point light source is observed through a predetermined region including the interference fringe in the hologram recording layer from a direction oblique to a normal direction to the optical member in a state where light in a predetermined wavelength range including the predetermined wavelength is incident from the point light source on the predetermined region, and makes an observer visually perceive a reproduced optical image of a color of a longer wavelength than the predetermined wavelength visually perceived when the point light source is observed through the predetermined region from a direction closer than the oblique direction to the normal direction for the purpose 
	However Suzuki-Jannson do not teach

the optical member makes an observer visually perceive a reproduced optical image of when a point light source is observed through a predetermined region including the interference fringe in the hologram recording layer.
	Suzuki-Jannson and Eto are related as optical members.
	Eto teaches (fig 1,3B),
the optical member (hologram observation sheet, p60, lines 1-3) makes an observer (303) visually perceive a reproduced optical image (optical image 306, p88, lines 1-7) when a point light source (point light source 305) is observed through a predetermined region (region in front of the observer 303) including the interference fringe (fringes of Fourier transform hologram area, p88, lines 1-7) in the hologram recording layer (image transforming layer 2, p88, lines 1-7).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki-Jannson to include the teachings of Eto such that the optical member makes an observer visually perceive a reproduced optical image when a point light source is observed through a predetermined region including the interference fringe in the hologram recording layer for the purpose of providing a hologram observation sheet which can be bonded to various members and can be used as a decorative or advertising member (p60, lines 1-8).
Claim 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 2018/0229534 A1, hereafter Suzuki) and further in view of Li et al (US 5,549,953, hereafter Li).

Regarding Claim 28, Suzuki teaches the light modulation element of claim 23, wherein the optical member (hologram layer 1, vapor deposition layer 2, p58, lines 1-9, adhesive layer 3, transparent substrate 3, p59, lines 1-4) comprises:
a base material layer (transparent substrate 3, p59, lines 1-4).
	However Suzuki does not teach
a dielectric multilayer stacked on the base material layer, wherein the light control part is the dielectric multilayer.
	Suzuki and Li are related as optical members.
	Li teaches (fig 1b)
a dielectric multilayer (interference coating including a reflector stack 12 comprising a multilayer dielectric stack, col 5, lines 30-40) stacked on the base material layer (substrate 11, col 5, lines 27-30), wherein the light control part (interference coating producing a color shift with viewing angle, col 5, lines 27-30) is the dielectric multilayer (interference coating including a reflector stack 12 comprising a multilayer dielectric stack, col 5, lines 30-40).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki to include the teachings of Li such that a dielectric multilayer stacked on the base material layer, wherein the light control part is the dielectric multilayer for the purpose of using a .

Claims 29,30,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 2018/0229534 A1, hereafter Suzuki) in view of in view of Li et al (US 5,549,953, hereafter Li) and further in view of Jannson et al (US 5153670 A, hereafter Jannson) and Eto et al (US 2007/0070477A1, of record).

Regarding Claim 29, Suzuki-Li teaches the light modulation element of claim 28.
	However Suzuki-Li does not teach
	wherein the optical member makes an observer visually perceive a reproduced optical image of a color of the predetermined wavelength when a point light source is observed through a predetermined region including the dielectric multilayer film from a normal direction to the optical member in a state where light in a predetermined wavelength range including the predetermined wavelength is incident from the point light source on the predetermined region, and makes an observer visually perceive a reproduced optical image of a color of a shorter wavelength than the predetermined wavelength when the point light source is observed through the predetermined region from a direction oblique to the normal direction.
	Suzuki-Li and Jannson are related as reproducing optical images.
	Jannson teaches 
wherein the optical member (holographic plate, col 12, lines 39-51) makes an observer visually perceive a color of the predetermined wavelength (green col 12, lines 47-51, 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki-Li to include the teachings of Jannson such that wherein the optical member makes an observer visually perceive a color of the predetermined wavelength when a light source is observed through a predetermined region including the interference fringe in the hologram recording layer from a normal direction to the optical member in a state where light in a predetermined wavelength range including the predetermined wavelength is incident 
	However Suzuki-Li-Jannson do not teach

the optical member makes an observer visually perceive a reproduced optical image of when a point light source is observed through a predetermined region including the interference fringe in the hologram recording layer.
	Suzuki-Li-Jannson and Eto are related as optical members.
	Eto teaches (fig 1,3B),
the optical member (hologram observation sheet, p60, lines 1-3) makes an observer (303) visually perceive a reproduced optical image (optical image 306, p88, lines 1-7) when a point light source (point light source 305) is observed through a predetermined region (region in front of the observer 303) including the interference fringe (fringes of Fourier transform hologram area, p88, lines 1-7) in the hologram recording layer (image transforming layer 2, p88, lines 1-7).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki-Li-Jannson to include the teachings of Eto such that the optical member makes an observer visually perceive a reproduced optical image when a point light source is observed through a predetermined region including the interference fringe in the hologram recording layer 

Regarding Claim 30, Suzuki-Li teaches the light modulation element of claim 28.
 However Suzuki-Li does not teach
	wherein the optical member makes an observer visually perceive a reproduced optical image of a color of the predetermined wavelength when a point light source is observed through a predetermined region including the dielectric multilayer film from a direction oblique to a normal direction to the optical member in a state where light in a predetermined wavelength range including the predetermined wavelength is incident from the point light source on the predetermined region, and makes an observer visually perceive a reproduced optical image of a color of a longer wavelength than the predetermined wavelength visually perceived when the point light source is observed through the predetermined region from a direction closer than the oblique direction to the normal direction.
	Suzuki-Li and Jannson are related as reproducing optical images.
	Jannson teaches 
wherein the optical member (holographic plate, col 12, lines 39-51) makes an observer visually perceive a color of the predetermined wavelength (blue col 12, lines 47-51, blue is the Bragg wavelength of the holographic plate for angles other than normal incidence, blue shift or shorter wavelengths, col 12, lines 40-51) from a direction oblique to a normal direction (observed by looking at angles and not straight on, col 12, lines 40-51) 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki-Li to include the teachings of Jannson such that wherein the optical member makes an observer visually perceive a reproduced optical image of a color of the predetermined wavelength when a point light source is observed through a predetermined region including the interference fringe in the hologram recording layer from a direction oblique to a normal direction to the optical member in a state where light in a predetermined wavelength range including 
	However Suzuki-Li-Jannson do not teach

the optical member makes an observer visually perceive a reproduced optical image when a point light source is observed through a predetermined region including the interference fringe in the hologram recording layer.
	Suzuki-Li-Jannson and Eto are related as optical members.
	Eto teaches (fig 1,3B),
the optical member (hologram observation sheet, p60, lines 1-3) makes an observer (303) visually perceive a reproduced optical image (optical image 306, p88, lines 1-7) when a point light source (point light source 305) is observed through a predetermined region (region in front of the observer 303) including the interference fringe (fringes of Fourier transform hologram area, p88, lines 1-7) in the hologram recording layer (image transforming layer 2, p88, lines 1-7).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki-Li-Jannson to include the teachings of Eto such that the optical member makes an observer visually perceive a reproduced optical image when a point light source is observed through a .

Claim 31,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 2018/0229534 A1, hereafter Suzuki) and further in  view of Jonza et al (US 2002/0015836 A1, hereafter Jonza).
 
Regarding Claim 31, Suzuki teaches the light modulation element of claim 23, wherein the optical member (hologram layer 1, vapor deposition layer 2, p58, lines 1-9, adhesive layer 3, transparent substrate 3, p59, lines 1-4) comprises:
a base material layer (transparent substrate 3, p59, lines 1-4)
	However Suzuki does not teach
 a predetermined-wavelength absorbing layer stacked on the base material layer, wherein the light control part is the predetermined-wavelength absorbing layer.
	Jonza teaches (fig 9)
a predetermined-wavelength absorbing layer (layer 316, skin layer having a dye or pigment, p66, lines 1-14) stacked on the base material layer (film 310, fig 9), wherein the light control part is the predetermined-wavelength absorbing layer (layer 316, skin layer having a dye or pigment, p66, lines 1-14).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki to include the .

Claim 32, is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 2018/0229534 A1, hereafter Suzuki) and Jonza et al (US 2002/0015836 A1, hereafter Jonza)  and further in view of  Eto et al (US 2007/0070477A1, of record).

Regarding Claim 32, Suzuki-Jonza teaches the light modulation element of claim 31.
	However Suzuki-Jonza does not teach
 wherein the optical member makes an observer visually perceive a reproduced optical image of a color of the predetermined wavelength when the point light source is observed through the predetermined region including the predetermined-wavelength absorbing layer, in a state where light in a predetermined wavelength range including the predetermined wavelength is incident from a point light source on a predetermined region.
	Suzuki-Jonza and Eto are related as optical members.
	Eto teaches (fig 1,3B),
wherein the optical member (hologram observation sheet, p60, lines 1-3) makes an observer (303) visually perceive a reproduced optical image (optical image 306, p88, lines 1-7) when a point light source (point light source 305) is observed through a 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki-Jonza to include the teachings of Eto such that wherein the optical member makes an observer visually perceive a reproduced optical image of a color of the predetermined wavelength when the point light source is observed through the predetermined region including the predetermined-wavelength absorbing layer, in a state where light in a predetermined wavelength range including the predetermined wavelength is incident from a point light source on a predetermined region for the purpose of providing a hologram observation sheet which can be bonded to various members and can be used as a decorative or advertising member (p60, lines 1-8).

Claim 33, is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 2018/0229534 A1, hereafter Suzuki) and further in view of Kurushige et al (US 2010/0033779 A1, hereafter Kurushige).

Regarding Claim 33, Suzuki teaches the light modulation element of claim 23, wherein in a state where light in a predetermined wavelength range (white light, p103, lines 1-6) 
	However Suzuki does not teach
a half width of spectral transmittance in the predetermined wavelength is 100 nm or less.
	Suzuki and Kurushige are related as optical members.
	Kurushige teaches (fig 14)
a half width of spectral transmittance (transmittance, p5, lines 1-8) in the predetermined wavelength is 100 nm or less (spectral transmittance of reflection type hologram is measured on the dip signifying the Bragg wavelength in fig 14 and the half width is less than 100nm across).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki to include the teachings of Kurushige such that a half width of spectral transmittance in the predetermined wavelength is 100 nm or less for the purpose of utilizing general characteristics of light control elements such as holograms (p5, lines 1-5).

Claims 34,36,39-41, is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 2018/0229534 A1, hereafter Suzuki) and further in view of Wiltshire et al (US 20100027082 A1, hereafter Wiltshire).

Regarding Claim 34, Suzuki teaches the light modulation element of claim 23.
	However Suzuki does not teach
wherein the predetermined wavelength includes two wavelengths different from each other, the light control part reflects or absorbs light in each of the two wavelengths, and the light transmitter passes through light in the two wavelengths.
	Suzuki and Wiltshire are related as optical members.
	Wiltshire teaches (fig 7a,7b,8a,10), optical member (security hologram, p54, lines 1-3)
wherein the predetermined wavelength (holographic fringe structures are written in two wavelengths, p60, lines 1-4 and the recording wavelengths are the predetermined wavelengths) includes two wavelengths (twin wavelength, p60, lines 1-4) different from each other, the light control part (holographic fringe structure, p60, lines 1-4) reflects (reflection in the hologram, p60, lines 10-14) or absorbs light in each of the two wavelengths (twin wavelength, p60, lines 1-4), and the light transmitter light transmitter (the part where on the security element where there is no fringe structure)  passes through light in the two wavelengths (twin wavelength, p60, lines 1-4).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki to include the teachings of Wiltshire such that wherein the predetermined wavelength includes two wavelengths different from each other, the light control part reflects or absorbs light in each of the two wavelengths, and the light transmitter passes through light in the two wavelengths for the purpose of employing color addition techniques for security applications (p 1, lines 1-4).

Regarding Claim 36, Suzuki teaches the light modulation element of claim 23.
	However Suzuki does not teach
wherein the predetermined wavelength includes three or more wavelengths different from one another, the light control part reflects or absorbs light in each of the three or more wavelengths, and the light transmitter passes through light in the three wavelengths.
	Suzuki and Wiltshire are related as optical members.
	Wiltshire teaches (fig 7a,7b,8a,10), optical member (security hologram, p54, lines 1-3)
wherein the predetermined wavelength (the principle can be extended to three wavelengths, p11, lines 20-25, holographic fringe structures are written in two wavelengths, p60, lines 1-4 and the recording wavelengths are the predetermined wavelengths) includes three or more wavelengths (three or more combined wavelengths, p11, lines 20-24, twin wavelength, p60, lines 1-4) different from each other, the light control part (holographic fringe structure, p60, lines 1-4) reflects (reflection in the hologram, p60, lines 10-14) or absorbs light in each of the three or more wavelengths (three or more combined wavelengths, p11, lines 20-24, twin wavelength, p60, lines 1-4), and the light transmitter (the part where on the security element where there is no fringe structure) passes through light in the three or more wavelengths (three or more combined wavelengths, p11, lines 20-24, twin wavelength, p60, lines 1-4).


Regarding Claim 39, Suzuki teaches the light modulation element of claim 23.
	However Suzuki does not teach
further comprising a first interference fringe converted into a Lippmann-hologram reproduced image when second reproduction illumination light, different from first reproduction illumination light to be incident on the optical member, is incident on the optical member.
	Suzuki and Wiltshire are related as optical members.
	Wiltshire teaches (fig 7a,7b,8a,10), optical member (security hologram, p54, lines 1-3)
	further comprising a first interference fringe (interference fringes constructing “covert image” text in fig 9b, also p58, lines 1-5) converted into a Lippmann-hologram (Lippman hologram, p53, lines 1-5) reproduced image (image of text “covert message” in fig 9b)when second reproduction illumination light (red or green illumination light, p58, lines 1-5), different from first reproduction illumination light (pure yellow illumination 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki to include the teachings of Wiltshire such that further comprising a first interference fringe converted into a Lippmann-hologram reproduced image when second reproduction illumination light, different from first reproduction illumination light to be incident on the optical member, is incident on the optical member for the purpose of employing color addition techniques for security applications (p 1, lines 1-4).

Regarding Claim 40, Suzuki teaches the light modulation element of claim 23.
	However Suzuki does not teach
further comprising a first interference fringe converted into a Lippmann-hologram reproduced image when second reproduction illumination light, different from first reproduction illumination light to be incident on the optical member, is incident on the optical member.
	Suzuki and Wiltshire are related as optical members.
	Wiltshire teaches (fig 7a,7b,8a,10), optical member (security hologram, p54, lines 1-3)
	further comprising a first interference fringe (interference fringes constructing “covert image” text in fig 9b, also p58, lines 1-5) converted into a Lippmann-hologram (Lippmann hologram, p53, lines 1-5) reproduced image (image of text “covert message” in fig 9b) of a color (red or green color, fig 9b) different from a color (yellow) of a 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki to include the teachings of Wiltshire such that further comprising a first interference fringe converted into a Lippmann-hologram of a color different from a color of a reproduced optical image reproduced by the optical member with first reproduction illumination light  incident on the optical member reproduced image when second reproduction illumination light, different from first reproduction illumination light to be incident on the optical member, is incident on the optical member for the purpose of employing color addition techniques for security applications (p 1, lines 1-4).

Regarding Claim 41, Suzuki-Wiltshire teaches the light modulation element of claim 39, wherein the optical member (security hologram, p54, lines 1-3, Wiltshire) comprises a hologram recording layer having the first interference fringe (interference fringes constructing “covert image” text in fig 9b, also p58, lines 1-5)  and a second interference .

Claims 35,38, is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 2018/0229534 A1, hereafter Suzuki) in view of Wiltshire et al (US 20100027082 A1, hereafter Wiltshire) and further in view of Eto et al (US 2007/0070477A1, of record).

Regarding Claim 35, Suzuki-Wiltshire teaches the light modulation element of claim 34, 
wherein the optical member (hologram layer 1, vapor deposition layer 2, p58, lines 1-9, adhesive layer 3, transparent substrate 3, p59, lines 1-4, security hologram, p54, lines 1-3, Wiltshire)  comprises a hologram recording layer (hologram layer 1, p58, lines 1-9, Suzuki, recording layer with fringe microstructures, fig 10, Wiltshire), and the light control part (hologram forming region 11, p58, lines 1-9, holographic fringe microstructures, fig 10, Wiltshire) is an interference fringe (hologram is recorded as an interference fringe, p2, lines 1-3) in the hologram recording layer (hologram layer 1, p58, lines 1-9, recording layer with fringe microstructures, fig 10, Wiltshire);
wherein the optical member (hologram layer 1, vapor deposition layer 2, p58, lines 1-9, adhesive layer 3, transparent substrate 3, p59, lines 1-4, security hologram, p54, lines 1-3, Wiltshire) makes an observer visually perceive a reproduced optical image (image with covert security code surrounding the main overt image, p55, lines 1-8, fig 8a) of two colors (twin wavelength, p60, lines 1-4, Wiltshire) different from each other in a state 
	However Suzuki-Wiltshire do not teach
the optical member makes an observer visually perceive a reproduced optical image when a point light source is observed through the predetermined region including the interference fringe in the hologram recording layer from a normal direction to the optical member.
	Eto teaches (fig 1,3B),
the optical member (hologram observation sheet, p60, lines 1-3) makes an observer (303) visually perceive a reproduced optical image (optical image 306, p88, lines 1-7) when a point light source (point light source 305) is observed through a predetermined region (region in front of the observer 303) including the interference fringe (fringes of Fourier transform hologram area, p88, lines 1-7) in the hologram recording layer (image transforming layer 2, p88, lines 1-7) from a normal direction to the optical member (hologram observation sheet, p60, lines 1-3).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki-Wiltshire to include the teachings of Eto such that the optical member makes an observer visually perceive a reproduced optical image when a point light source is observed through a predetermined region including the interference fringe in the hologram recording layer from a normal direction to the optical member for the purpose of providing a hologram 

Regarding Claim 38, Suzuki-Wiltshire teaches the light modulation element of claim 34, 
wherein the optical member (hologram layer 1, vapor deposition layer 2, p58, lines 1-9, adhesive layer 3, transparent substrate 3, p59, lines 1-4, security hologram, p54, lines 1-3, Wiltshire)  comprises a hologram recording layer (hologram layer 1, p58, lines 1-9, Suzuki, recording layer with fringe microstructures, fig 10, Wiltshire), and the light control part (hologram forming region 11, p58, lines 1-9, holographic fringe microstructures, fig 10, Wiltshire) is an interference fringe (hologram is recorded as an interference fringe, p2, lines 1-3) in the hologram recording layer (hologram layer 1, p58, lines 1-9, recording layer with fringe microstructures, fig 10, Wiltshire);
wherein the optical member (hologram layer 1, vapor deposition layer 2, p58, lines 1-9, adhesive layer 3, transparent substrate 3, p59, lines 1-4, security hologram, p54, lines 1-3, Wiltshire) makes an observer visually perceive a reproduced optical image  colored separately (three or more stored images, p11, lines 20-25, similar to the image with covert security code surrounding the main overt image for two wavelengths, p55, lines 1-8, fig 8a) with the three or more colors (three or more combined wavelengths, p11, lines 20-24, twin wavelength, p60, lines 1-4, Wiltshire) different from each other in a state where light in a predetermined wavelength range (white light, p103, lines 1-6, Suzuki)  including the three or more wavelengths (three or more combined wavelengths, p11, lines 20-24, twin wavelength, p60, lines 1-4) is incident from the point light source 
	However Suzuki-Wiltshire do not teach
the optical member makes an observer visually perceive a reproduced optical image when a point light source is observed through the predetermined region including the interference fringe in the hologram recording layer from a normal direction to the optical member.
	Eto teaches (fig 1,3B),
the optical member (hologram observation sheet, p60, lines 1-3) makes an observer (303) visually perceive a reproduced optical image (optical image 306, p88, lines 1-7) when a point light source (point light source 305) is observed through a predetermined region (region in front of the observer 303) including the interference fringe (fringes of Fourier transform hologram area, p88, lines 1-7) in the hologram recording layer (image transforming layer 2, p88, lines 1-7) from a normal direction to the optical member (hologram observation sheet, p60, lines 1-3).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki-Wiltshire to include the teachings of Eto such that the optical member makes an observer visually perceive a reproduced optical image when a point light source is observed through a predetermined region including the interference fringe in the hologram recording layer from a normal direction to the optical member for the purpose of providing a hologram observation sheet which can be bonded to various members and can be used as a decorative or advertising member (p60, lines 1-8).

Claim 37, as best understood,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 2018/0229534 A1, hereafter Suzuki) in view of Wiltshire et al (US 20100027082 A1, hereafter Wiltshire) and Eto et al (US 2007/0070477A1, of record) and further in view of Kurushige et al (US 2013/017007A1, hereafter Kurushige’007).

Regarding Claim 37, Suzuki-Wiltshire teaches the light modulation element of claim 36, 
wherein the optical member (hologram layer 1, vapor deposition layer 2, p58, lines 1-9, adhesive layer 3, transparent substrate 3, p59, lines 1-4, security hologram, p54, lines 1-3, Wiltshire)  comprises a hologram recording layer (hologram layer 1, p58, lines 1-9, Suzuki, recording layer with fringe microstructures, fig 10, Wiltshire), and the light control part (hologram forming region 11, p58, lines 1-9, holographic fringe microstructures, fig 10, Wiltshire) is an interference fringe (hologram is recorded as an interference fringe, p2, lines 1-3) in the hologram recording layer (hologram layer 1, p58, lines 1-9, recording layer with fringe microstructures, fig 10, Wiltshire);
wherein the optical member (hologram layer 1, vapor deposition layer 2, p58, lines 1-9, adhesive layer 3, transparent substrate 3, p59, lines 1-4, security hologram, p54, lines 1-3, Wiltshire) makes an observer visually perceive a reproduced optical image (image with covert security code surrounding the main overt image, p55, lines 1-8, fig 8a) of a mixed pure color (spectrally pure color, p11, lines 20-25, Wiltshire) where light in a predetermined wavelength range (white light, p103, lines 1-6, Suzuki)  including the 
	However Suzuki-Wiltshire do not teach
the optical member makes an observer visually perceive a reproduced optical image when a point light source is observed through the predetermined region including the interference fringe in the hologram recording layer from a normal direction to the optical member.
	Eto teaches (fig 1,3B),
the optical member (hologram observation sheet, p60, lines 1-3) makes an observer (303) visually perceive a reproduced optical image (optical image 306, p88, lines 1-7) when a point light source (point light source 305) is observed through a predetermined region (region in front of the observer 303) including the interference fringe (fringes of Fourier transform hologram area, p88, lines 1-7) in the hologram recording layer (image transforming layer 2, p88, lines 1-7) from a normal direction to the optical member (hologram observation sheet, p60, lines 1-3).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki-Wiltshire to include the teachings of Eto such that the optical member makes an observer visually perceive a reproduced optical image when a point light source is observed through a predetermined region including the interference fringe in the hologram recording layer from a normal direction to the optical member for the purpose of providing a hologram 
	However Suzuki-Wiltshire-Eto do not teach the mixed or combined image is of white color.
	Suzuki-Wiltshire-Eto and Kurushige’007 are related as optical members with mixed images.
	Kurushige’007 teaches (fig 5),
the mixed or combined image (image 5 of scattering plate 6, p76, lines 1-7) is of white color (white color, p78, lines 1-5).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Suzuki-Wiltshire-Eto to include the teachings of Kurushige’007 such that the mixed or combined image is of white color for the purpose of reproducing an image which is well contrasted against a dark backdrop.

Claim 44, is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 2018/0229534 A1, hereafter Suzuki) and further in view of  Streb et al (WO2010072339 A2, date: 2010-07-01, hereafter Streb)

Regarding Claim 44, Suzuki  teaches the information recording medium of claim 42.
	However Suzuk does not teach comprising a base material having an opening of a predetermined size, wherein at least part of the light modulation element is disposed in the opening.
	Suzuki and Streb are related as optical members.

comprising a base material (substrate, p13, lines 1-7) having an opening (window or hole, cutout, p13, lines 1-7) of a predetermined size, wherein at least part of the light modulation element (volume hologram, p52, lines 1-4) is disposed in the opening (window or hole, cutout, p13, lines 1-7).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki to include the teachings of Streb such that comprising a base material having an opening of a predetermined size, wherein at least part of the light modulation element is disposed in the opening for the purpose of making security elements with see through properties (p13, lines 1-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.V.D
Jyotsna V Dabbi								12/11/2021Examiner, Art Unit 2872                                                                                                                                                                                                        

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872